In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________

         No. 02-19-00479-CR
    ___________________________

  JAMES THOMAS EBMEYER, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 89th District Court
        Wichita County, Texas
       Trial Court No. 40,801-C


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      In January 2018, the Texas Court of Criminal Appeals issued an opinion

granting appellant the right to file an out-of-time notice of appeal from his 2013

conviction. Ex parte Ebmeyer, No. WR-84,852-03, 2018 WL 524797, at *1 (Tex. Crim.

App. Jan. 24, 2018) (not designated for publication). The court held that if appellant

desired to prosecute an appeal, he had to “take affirmative steps” to file a written

notice of appeal in the trial court within thirty days after the court’s mandate issued;

thus, all “time limits” were to be calculated “as if the sentence had been imposed on

the date” of the court’s mandate. Id.

      The mandate issued on February 20, 2018, but appellant’s appointed appellate

counsel did not file a notice of appeal in the trial court until December 18, 2019, and

has not shown grounds to retain the appeal in response to our January 3, 2020 letter

questioning our jurisdiction. Because appellant did not timely file a written notice of

appeal in accordance with the Court of Criminal Appeals’s opinion, we dismiss his

appeal for want of jurisdiction. See Tex. R. App. P. 25.2(b), (c), 26.2(a)(1), 43.2(f);

Mestas v. State, 214 S.W.3d 1, 4 (Tex. Crim. App. 2007) (“The effect of granting an

out-of-time appeal is that it restores the defendant to the position he occupied

immediately after the trial court signed the judgment of conviction.”); Slaton v. State,

981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding that court of appeals does not

have jurisdiction to address merits of untimely-filed appeal).

                                                       Per Curiam

                                            2
Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 20, 2020




                               3